Title: To Benjamin Franklin from Robert Morris, 17 April 1782
From: Morris, Robert
To: Franklin, Benjamin


Sir,
Office of Finance, Philadelphia, April 17th., 1782.
In consequence of the communications made to me by his Excellency the Chevalier de La Luzerne since his return from Virga., I shall proceed to draw Bills upon Monsieur Grand to the Extent of Livs. five hund: thousd. monthly; so that Computing the Months of Jany., Feby., March, and Apl., I have now to draw for two Millions of Livs.; as I hope and expect that the Livres 500,000 already drawn may be provided for out of the ballance due on the dutch Loan. This Supply Comes most seasonably, and at a more leisure moment you will be charged with the proper Acknowledement to the Court. I must however repeat that the Sum requested for the service of this year, will be necessary to enable me to support the Campaign and perfect my arrangements; it will be my constant study to draw forth our own resources and lessen our demands on France, but these things require time. I find it will be advantageous to draw upon Holland and Cadiz as well as on Paris, and therefore I request that you will desire mr. Grand to give immediate Orders to Messieurs Fizeaux Grand & Co. in Amsterdam, to honour any Bills I may draw on them, with directions to take their reimbursement on him, for account of the United States. He must also give similar Orders to Messieurs Harrison & Company of Cadiz, and I shall furnish Mr Grand with regular Advice of every Bill I draw, whether on himself or either of those housses; my Bills in the whole wil not exceed the sums to which I am limited, and the Commission those Houses charge will be paid by mr. Grand, I expect it will not exceed a half per Cent respecting which I shall write to them. I am induced to draw on those places because the sale of Bills will thereby be extended and the price better supported. I have the honour to be, your Excellency’s most obedient & most humble Servant
Robt Morris
His Excellency Benjamin Franklin Esquire Minister, &ca
 
Endorsed: Mr Morris April 17. 1782. Money & Drafts
